t c memo united_states tax_court ray jackson winn and margaret g winn petitioners v commissioner of internal revenue respondent docket no filed date ray jackson winn and margaret g winn pro sese k lyn hillman for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners had unreported cancellation of debt income for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in texas when they filed their petition ray jackson winn petitioner had a credit card account with providian bank credit card ray jackson winn petitioner incurred and then failed to pay a substantial amount of debt amassed on the credit card providian bank sold petitioner’s credit card account to chase manhattan bank usa n a chase chase sued ray jackson winn petitioner in the 216th judicial district_court of bandera county texas district_court because it could not collect the credit card debt from him chase notified petitioner via certified mail of the motion for summary_judgment that it had filed in the district_court on date the district_court awarded chase a judgment of dollar_figure plus dollar_figure percent interest per annum from date to date dollar_figure for attorney’s fees and postjudgment interest of percent per annum from date to the date of payment which applied to the entire judgment the record is unclear as to the exact amount of the credit card debt before it went into collection award including attorney’s fees the judgment debt on date chase settled with petitioner for dollar_figure as full payment for the judgment debt at the date of settlement the face value of the judgment debt totaled approximately dollar_figure chase reported to the internal_revenue_service irs that petitioner had dollar_figure of cancellation of debt income for petitioners did not report any cancellation of debt income on their timely filed form_1040 u s individual_income_tax_return respondent issued a notice_of_deficiency to petitioners for determining that the dollar_figure reported by chase as cancellation of debt income constituted unreported gross_income i burden_of_proof opinion generally a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous see 290_us_111 the u s court_of_appeals for the fifth circuit where an appeal in this case lies has recognized however that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination 932_f2d_1128 5th cir affg in part revg in part and remanding in part tcmemo_1990_68 if the presumption of correctness does not apply the commissioner’s determination will be deemed arbitrary and he will bear the burden of proving it correct see also sec_7491 sec_6201 petitioners dispute the correctness of the notice_of_deficiency and argue that the irs has not shown how it calculated the unreported income this case is distinguishable from portillo v commissioner supra in portillo the irs presented no evidence of the alleged underreported income other than the difference between mr portillo’s contractor’s form_1099 and mr portillo’s tax_return here respondent has provided credit card records of the debt copies of the district_court judgment against petitioner and copies of the checks petitioners sent to settle the debt with chase portillo dealt with a situation where the irs did not supply predicate evidence of the unreported income this is not such a situation because respondent supplied predicate evidence supporting the notice_of_deficiency therefore petitioners still bear the burden_of_proof and the notice_of_deficiency is presumed correct ii cancellation of debt income gross_income includes all income from whatever source derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 the difference between the face value of the debt and the amount_paid in satisfaction of the debt is in general includable in the taxpayer’s gross_income 23_f3d_1032 6th cir affg tcmemo_1992_673 petitioners do not dispute that they had cancellation of debt income only that respondent’s calculation of dollar_figure in cancellation of debt income was arbitrary and incorrect however this argument fails for the reasons set out below petitioners do not dispute that petitioner incurred the credit card debt the district_court entered the following judgment chase manhattan bank usa n a successor_in_interest to a national banking association does have and recover judgment from and against the defendant ray j winn in the sum and amount of dollar_figure together with interest on said indebtedness at the rate of per annum from date until date of entry of this judgment plus dollar_figure for plaintiff’s reasonable statutory attorneys’ fees and for all costs of court in this sic behalf expended with interest on the entire amount at the rate of per annum from date of judgment until paid on the date of the judgment without including any interest there was total judgment debt of at least dollar_figure by date petitioner’s total judgment debt including interest totaled approximately dollar_figure petitioner settled with chase on that dollar_figure plus dollar_figure attorney’s fees equals dollar_figure plus costs which are not listed and are not part of the record in total judgment debt on the date the judgment was entered during the tax_court trial mr parsons chase’s attorney continued date for dollar_figure as full satisfaction of that debt when dollar_figure is subtracted from either the approximate amount of the total judgment debt on date or the amount as of the date the judgment was entered there is at least dollar_figure in cancellation of debt income petitioners have not made any arguments that any of the sec_108 cancellation of debt exceptions applies therefore we hold that respondent’s determination is correct in that petitioners had at least dollar_figure of cancellation of debt income in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent continued in the district_court case against petitioner when asked about the full amount of petitioner’s debt to chase on the date of settlement testified that the amount of the judgment i am going to have to approximate was dollar_figure the settlement that was offered wa sec_50 percent of the judgment balance
